DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 05/15/2019 and 01/06/2022 are considered and signed IDS forms are attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2015/0086048 A1) in view of Panzer et al. (US 2015/0165730 A1). 

Regarding claims 1-13, Brown et al. disclose a multilayer structure 120 (a laminate) comprising a glass sheet 121, a polymer interlayer 123 and a glass sheet 122 (see Figure 1B and paragraph 0045). The glass sheets 121 and 122 can be formed of chemically-strengthened glass having a surface compressive stress of at least 250 MPa and a depth of layer at least about 20 microns (see paragraph 0037, 0045). The glass sheets can have thickness ranging from about 0.5 mm to about 2.0 mm, i.e. t1 and t2 (see Abstract). The glass sheets are made of material (see paragraph 0035) that is identical to that utilized in the present invention (see paragraph 0076 of published application).
The polymer interlayer can be comprise PVB (polyvinyl butyral), EVA (ethylene vinyl acetate), etc. (see paragraphs 0042 and 0068). Brown et al. do not disclose a storage elastic modulus of the polymer interlayer, i.e. intermediate film. However, given that the polymer interlayer of Brown et al. is made of same material as presently claimed, it is inherent or obvious that the polymer interlayer of Brown et al. has storage elastic modulus as presently claimed.
Brown et al. do not disclose thickness of the intermediate film (polymer interlayer). Brown et al. do not disclose laminate (multilayer structure) satisfying Expressions (1) to (4), Expressions (5) to (7) and Expression (8).
Panzer et al. disclose polyvinyl butyral films having a layer thickness of less than 2 mm are flexible films (see paragraph 0016).
In light of motivation for polyvinyl butyral having thickness of less than 2 mm disclosed by Panzer et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use polyvinyl butyral having thickness of less than 2 mm as polymer interlayer (intermediate film) in Brown et al. in order to improve flexibility, and thereby arrive at the claimed invention.
Accordingly, Brown et al. in view of Panzer et al. disclose the laminate comprising a first glass, intermediate film and a second glass, wherein the thicknesses as well as materials of first glass, intermediate and second glass is identical to that presently claimed. That is, the laminate of Brown et al. in view of Panzer et al. is identical to that presently claimed. Therefore, given that the laminate of Brown et al. in view of Panzer et al. is identical to that presently claimed, it is inherent or obvious that the laminate of Brown et al. in view of Panzer et al. satisfy Expressions (1) to (4), Expressions (5) to (7) and Expression (8).
Further, given that the first glass, the intermediate film and the second glass of Brown et al. in view of Panzer is identical to that utilized in the present invention, it is inherent or obvious that an adhesive strength between the first glass and the intermediate film, and an adhesive strength between the second glass and the intermediate film is as presently claimed.

Regarding claims 15 and 16, Brown et al. disclose additional coatings (functional layer) can be provided on glass sheet to provide anti-glare characteristics or anti-reflection characteristics (see paragraph 0045). According to Figure 1B, glass sheet 121 is first glass and glass sheet 122 is second glass attached to backing frame 114, wherein first glass has first 
Therefore, it would be obvious to one of the ordinary skills in to provide coating that provides anti-glare characteristics or anti-reflection characteristics (i.e. anti-glare layer or anti-reflection layer) on first outer surface (first main face) of first glass in Brown et al. in order to provide anti-glare properties or anti-reflection properties, and thereby arrive at the claimed invention.

Regarding claim 17, Brown et al. disclose the laminate can be utilized as a cover glass (cover member) for touch screen devices (display device) (see Figures 4A-4B, paragraphs 0047, 0062). For example, a separate LED panels can be placed behind glass laminate panel (see paragraph 0062). The laminate can cover a display, electronic devices and combinations thereof (see paragraph 0068, page 11 and claim 20). Therefore, as taught by Brown et al., it would have been obvious to one of the ordinary skills in the art to prepare a touch screen device (display device) comprising a display and the laminate, wherein the laminate is a cover glass (cover member) that covers the display, and thereby arrive at the claimed invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over (i) Brown et al. (US 2015/0086048 A1) in view of Panzer et al. (US 2015/0165730 A1) or alternatively (ii) Brown et al. (US 2015/0086048 A1) in view of Panzer et al. (US 2015/0165730 A1) as applied to claim 1 above, further in view of Seto et al. (US 2003/0100432 A1).

Regarding claim 14, Brown et al. in view of Panzer et al. disclose the laminate as set forth above. 
Brown et al. in view of Panzer et al. do not disclose laminate having a luminous transmittance of 20% or more and 85% or less. However, given that the laminate of Brown et al. 
Alternatively, Seto et al. disclose colored glasses comprises a colorant such as Fe2O3 having a luminous transmittance in a range of 10 to 60% (see paragraphs 0006, 0007). The colored glass can be a dull gray or green colored (see paragraph 0006).
In light of motivation for using colored glass having luminous transmittance in a range of 10 to 60% disclosed by Seto et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use colored glass sheet having luminous transmittance in a range of 10 to 60% as the first glass and/or second glass in Brown et al. in view of Panzer et al. in order to produce colored laminate for aesthetic appearance, and thereby arrive at the claimed invention. 
Further, as taught by Seto et al., it would have been obvious to one of the ordinary skills in the art to obtain luminous transmittance of the laminate including that presently claimed by adding and varying amount of colorant such as Fe2O3 in the first glass and/or second glass, and thereby arrive at the claimed invention.
Accordingly, given that the laminate of Brown et al. in view of Panzer et al. and Seto et al. has colored glass sheets having luminous transmittance in a range of 10 to 60%, it is obvious or inherent that the laminate comprising colored glass sheets of Brown et al. in view of Panzer et al. and Seto et al. has luminous transmittance in a range of 10 to 60%. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2015/0086048 A1) in view of Panzer et al. (US 2015/0165730 A1) as applied to claim 17 above, further in view of Bekku et al. (US 2016/0209551 A1).

Regarding claim 18, Brown et al. in view of Panzer et al. disclose the display device as set forth above. Brown et al. in view of Panzer et al. do not disclose the display device is an in-vehicle display device.
As indicated by Bekku et al., it is well known that in-vehicle car navigation system comprises a touch panel on a front side of liquid crystal display, wherein the touch panel is obtained by laminating from visible side a cover support and a touch sensor (see paragraph 0022). The cover support (cover member), touch sensor and liquid crystal display (display panel) read on a display device.
Therefore, as taught by Bekku et al., it would have been obvious to one of the ordinary skills in the art to use display device of Brown et al. in view of Panzer et al. as an in-vehicle display device for car-navigation system, and thereby arrive at the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,077,645 (hereafter referred as US ‘645). Although the claims at issue are not identical, they are not patentably distinct from each other because of following reasons.

US ‘645 discloses a cover member (laminate). The only differences between the present claims and US ‘645 claims are that US’645 claims (i) do not disclose storage shear elastic modulus of intermediate film, (ii) do not disclose thickness of intermediate film is 0.1 mm or more and 5 mm or less, (iii) do not disclose laminate satisfying Expressions (1) to (4), 
Regarding (i), given that the intermediate film of US ‘645 is identical to that presently claimed, it is inherent or obvious that the intermediate film of US ‘645 has storage shear elastic modulus as presently claimed.
Regarding (ii) and (iv), applicants’ attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to col. 6, lines 28-30 of US ‘645 that discloses thickness of intermediate film is 0.3 to 1.5 mm and col. 6-7, lines 66-3 of US ‘645 that discloses surface compressive stress of at least 500 MPa.
In light of the above, it would therefore have been obvious to one of skill in the art to utilize thickness of 0.3 to 1.5 mm for intermediate film and surface compressive stress of at least 500 MPa in US ‘645, and thereby arrive at the claimed invention.
Regarding (iii), given that the laminate of US ‘645 is identical to that presently claimed, it is inherent or obvious that the laminate of US ‘645 satisfy Expressions (1) to (4), Expressions (5) to (7) and Expression (8).
Regarding (v), given that the intermediate film of US ‘645 is identical to that presently claimed, it is inherent or obvious that the intermediate film of US ‘645 has luminous transmittance as presently claimed.
Regarding (vi)-(viii), the specific cover member (laminate) of US ‘645 is within the broad disclosure of laminate of present application.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mikayama et al. (WO 2016/158695 A1) disclose an interlayer film for laminated glass with which the flexural rigidity, sound insulating properties and long-term adhesive stability of laminated glass can be enhanced (see Abstract). The interlayer has a shear storage equivalent elastic modulus of 10 MPa to 500 MPa, i.e. 0.01 GPa to 0.5 GPa at temperature of 10 to 30 C measured at a frequency of 1 Hz (see Abstract and paragraph 0240). The interlayer can comprises polyvinyl acetal resin such as polyvinyl butyral resin (see paragraphs 0078, 0081). It is noted that when utilizing Mikayama et al., the disclosures of the reference are based on US 2018/0001599 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Mikayama et al. are found in US ‘599.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787                                                                                                                                                                                                        

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787